 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
 9     UNITED STATES OF AMERICA,                                Case No. CR19-101RSL

10                           Plaintiff,                         ORDER GRANTING
11                      v.                                      UNOPPOSED MOTION TO
                                                                CONTINUE TRIAL
12     TRAVIS WAYNE PRUETT,
13                           Defendant.
14
            This matter comes before the Court on defendant’s “Unopposed Motion to Continue Trial
15
     Date and Pretrial Motion Deadline.” Dkt. # 62. Having considered the facts set forth in the
16
     motion, and defendant’s knowing and voluntary waiver, Dkt. # 63, the Court finds as follows:
17
            1.     The Court adopts the facts set forth in the unopposed motion: in particular, that on
18
19 May 12, 2021, Probation obtained a warrant for defendant and alleged he was found with
20 methamphetamine, marijuana, and alcohol, and that he committed the crime of driving with
21 license suspended, that a revocation hearing is scheduled for July 20, 2021, that discovery
22 pertaining to the alleged violations and the alleged new criminal law violation is forthcoming,
23 and that counsel needs additional time to review new discovery and continue negotiations in this
24 case. The Court accordingly finds that a failure to grant a continuance would deny counsel, and
25
     any potential future counsel, the reasonable time necessary for effective preparation, taking into
26
     account the exercise of due diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
27
28
     ORDER GRANTING UNOPPOSED
     MOTION TO CONTINUE TRIAL - 1
 1
            2.     The Court finds that a failure to grant a continuance would likely result in a
 2
     miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
 3
            3.     The Court finds that the additional time requested between August 9, 2021 and the
 4
     proposed trial date of February 7, 2022 is a reasonable period of delay. The Court finds that this
 5
     additional time is necessary to provide defense counsel reasonable time to prepare for trial,
 6
 7 considering the facts set forth above.
 8          4.     The Court further finds that this continuance would serve the ends of justice, and
 9 that these factors outweigh the best interests of the public and defendant in a speedier trial,
10 within the meaning of 18 U.S.C. § 3161(h)(7)(A).
11          5.     Defendant has signed a waiver indicating that he has been advised of his right to a
12 speedy trial and that, after consulting with counsel, he has knowingly and voluntarily waived
13
   that right and consented to the continuation of his trial to a date up to and including February 7,
14
   2022, Dkt. # 63, which will permit his trial to start on February 7, 2022.
15
           IT IS HEREBY ORDERED that the trial date shall be continued from August 9, 2021
16
   to February 7, 2022, and pretrial motions are to be filed no later than January 3, 2022;
17
           IT IS FURTHER ORDERED that the period of time from the current trial date of August
18
19 9, 2021, up to and including the new trial date, shall be excludable time pursuant to the Speedy
20 Trial Act, 18 U.S.C. § 3161, et seq. The period of delay attributable to this filing and granting of
21 this motion is excluded for speedy trial purposes pursuant to 18 U.S.C. §§ 3161(h)(1)(D),
22 (h)(7)(A), and (h)(7)(B)(i), (iv).
23
24          DATED this 9th day of July, 2021.
25
26
27                                                     A
                                                       Robert S. Lasnik
28                                                     United States District Judge
     ORDER GRANTING UNOPPOSED
     MOTION TO CONTINUE TRIAL - 2
